Exhibit 10.9
 
COLUMBIA UNIVERSITY SCIENCE AND TECHNOLOGY VENTURES
 
FIRST AMENDMENT TO THE LICENSE AGREEMENT OF
 
FEBRUARY 1, 2005 BETWEEN COLUMBIA AND OMNIMMUNE CORP.
 
March 29, 2005
 
Harris A. Lichtenstein, Ph.D.
President and CEO
Omnimmune Corp.
4600 Post Oak Place
Suite 152
Houston, Texas 77027


Dear Harris:


The Agreement between Omnimmune Corp. and The Trustees of Columbia University in
the City of New York, dated February 1, 2005 (“Agreement”), is hereby amended as
follows:


1.     
Section 17 (a) is amended to read as follows:



a.  This Agreement shall be effective as of the date first recited above and
shall continue in full force and effect until its expiration or termination in
accordance with this Section 17; provided however that if the Stock Purchase
Agreement or the Stockholders Agreement involving Columbia and Omnimmune is not
fully executed within 120 days of the effective date of this Agreement, then
this Agreement is null and void.


All other terms and conditions of the Agreement shall remain in full force and
effect, except as expressly amended herein.


Please indicate your agreement to the Letter Amendment by signing where
indicated below, and returning one original signed Letter to my attention.


Very truly yours,


/s/ Scot G. Hamilton                             
Scot G. Hamilton
Senior Director
Science and Technology Ventures
The Trustees of Columbia University in the City of New York
 
AGREED AND ACKNOWLEDGED:


OMNIMMUNE CORP.


By:/s/ Harris A. Lichtenstein                 
                                                             
President & CEO


Date:3/29/05                                                                